Citation Nr: 0516472	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1945 to March 
1947.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its remand of August 2003 has been 
accomplished to the extent possible, and that this matter is 
now ready for further appellate review.


FINDING OF FACT

The veteran's service-connected dermatitis is manifested by 
symptoms in an unexceptional disability picture that are 
productive of exfoliation, exudation or itching involving an 
exposed surface, but that affect less than 20 percent of the 
body.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected dermatitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.119, Diagnostic 
Codes 7806, 7813 (in effect before and after August 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that the claim has been 
developed within the guidelines established in the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA).  In this regard, the record 
reflects that the veteran has been advised on numerous 
occasions of the need to provide evidence that his service-
connected dermatitis is more severe than currently evaluated.

First, the April 2000 rating decision and April 2001 
statement of the case continued the 10 percent rating for the 
veteran's dermatitis, finding that the evidence did not 
demonstrate symptoms consistent with entitlement to a higher 
evaluation.  

The Board then obtained additional Department of Veterans 
Affairs (VA) examination of the veteran's dermatitis in July 
2001 and April 2003, and pursuant to a Board remand in August 
2003, the regional office (RO) readjudicated the claim 
pursuant to revisions to the criteria applicable to this 
disorder, effective from August 2002.

The veteran was also furnished with a September 2004 letter 
from the RO that advised the veteran of the evidence that was 
needed to substantiate his claim for an increased rating, and 
the respective obligations of the veteran and the VA with 
respect to the development of additional evidence in support 
of the veteran's claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The March 2005 supplemental statement of the case then 
advised the veteran that the evidence of record also did not 
entitle the veteran to an increased rating under the August 
2002 revisions to the applicable rating criteria.  

Although the September 2004 VCAA notice letter clearly came 
after the initial rating decision that addressed the claim in 
April 2000, as demonstrated from the foregoing communications 
from the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board further notes that there is no indication that 
there are any outstanding reports or records that have not 
been obtained or that are not adequately addressed by 
documents contained in the claims file.  In addition, neither 
the veteran nor his representative has asserted that current 
examination results are inadequate for rating purposes or 
indicated any intention to provide any additional medical 
evidence to support the veteran's claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The history of this disability shows that service connection 
for dermatitis of the hands, cheek, and lips was originally 
granted in a rating decision in August 1947, at which time 
the disorder was assigned a 10 percent rating.  Thereafter, 
while a June 1950 rating decision reduced the rating to 
compensable, effective from August 1950, a November 1950 
rating decision increased the rating for this disability to 
10 percent, effective from September to November 1950, and to 
30 percent, effective from November 1950.  

A May 1952 rating subsequently reduced the rating back to 10 
percent.  

The veteran filed the subject claim for an increased rating 
in November 1999.

VA outpatient records for the period of November 1999 to 
March 2000 reflect that in early November 1999, the veteran 
had complaints with respect to an "allergy" condition on 
his lip in service that was also manifested on his forehead.  
The veteran now had a lesion on the lower lip and wondered if 
this was related to his service-connected condition.  The 
principal diagnosis was lesion of the lower lip.  Examination 
in January 2000 revealed rough, scaly patches on the right 
cheek and mandible, the frontal scalp, and the left eye, 
laterally.  The assessment was actinic keratosis and eczema.  

VA skin diseases examination in January 2000 revealed that 
the veteran had recently had a squamous cell carcinoma 
excised from his right lower lip and numerous areas of 
actinic keratosis treated with cryotherapy on his face.  
Physical examination revealed patchy erythema of the 
forehead, temples, cheeks, lower face and balding scalp.  
There was also a patch of dry erythematous lichenification of 
the left periorbital area that extended to the left lid and 
inner canthus, and multiple actinic keratosis on the top of 
the head, left brow, right cheek, temple, and jaw, which had 
been recently treated with cryotherapy.  There was a small 
scar with sutures on the right lower lip and a small skin-
colored scar on the inner right wrist.  The diagnosis was 
atopic dermatitis.

VA skin diseases examination in July 2001 revealed that the 
veteran had recently undergone treatment for cancer of the 
lower lip six months earlier, and that he had been treated 
for pruritus of the eyelids with topical steroids with some 
relief.  It was noted that the etiology of the pruritus might 
be related to a history of having had some type of a 
dermatitis or eczema in the past.  Physical examination 
revealed no cancer on the lower lip but an almost 1 to 2 
centimeter keratosis with a large keratin crust on his scalp, 
which was not ulcerated.  The eyelids were clear at this 
time, and the lower legs revealed some dry skin by fine 
scaling that was considered of minimal expression.  The 
assessment was large actinic keratosis, scalp, nonulcerative, 
treated squamous cell carcinoma of the lower lip, pruritus of 
the eyelids, etiology currently unknown, and xerosis.  In a 
July 2001 addendum statement, this examiner opined that the 
veteran's actinic keratosis and squamous cell carcinoma was 
not secondary to his neurodermatitis.  In a September 2001 
statement, he further opined that there was no established 
relationship between neurodermatitis and squamous cell 
carcinoma or actinic keratosis of the skin, noting that 
squamous cell carcinoma and actinic keratosis of the skin 
were usually, invariably 99.9 percent of the time, due to 
excessive sunlight radiation exposure during the patient's 
lifetime.

VA skin examination in April 2003 revealed that the veteran 
had recently noticed a small spot on his skin just lateral to 
his previous right lower lip excision.  He mentioned that he 
did not use steroid creams at this time, but did extensively 
use sunscreens.  He further stated that he had had scalp 
keratoses, and some lesions about the arms and elbows for 
which he would use hand lotions.  He had a lesion of the 
scalp frozen about six months earlier.  He continued to 
complain of a mild, minor itch on a daily basis, for which he 
used over-the-counter medications and lotions.  He used no 
prescription medications and had not used steroid creams for 
some time.  

Physical examination revealed a small number of actinic 
keratoses about the scalp, and two to three lesions were 
still somewhat reddened from a previous removal.  There was a 
slightly elevated, slightly greasy lesion noted over the 
right upper scalp that was an actinic/seborrheic keratosis.  
No large, disfiguring lesions were noted.  With respect to 
the hands, there was only minimal xerosis, and no large or 
weeping lesions.  No lesions were noted about the face.  
There was minimal hair on the top of the scalp, and some 
redness and small, early, flattened actinic keratoses.  The 
diagnoses were actinic keratoses about the scalp, old 
squamous cell cancer of the right lower lip, excised, and 
xerosis about the hands.  The examiner commented that the 
veteran did not have constant exudation or itching, only 
complained of a mild itch on a daily basis, and had no 
extensive lesions or any disfigurement.  He did have a number 
of small lesions about the scalp.  The examiner further 
commented that no extensive exfoliation, crusting, or nervous 
manifestations were noted on examination and that the lesions 
exhibited only affected a very minute percentage of the body, 
less than 1 to 2 percent.  Finally, the examiner noted that 
the veteran had not used any immunosuppressive drugs and had 
not been on corticosteroids for some time.  


II.  Rating Criteria and Analysis

The veteran's service-connected skin disorder is currently 
assigned a 10 percent rating under Diagnostic Code 7806, 
which provided a 10 percent rating for exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.119, Diagnostic Code 7806 (in 
effect prior to August 30, 2002).  The Board notes that this 
is a protected rating under 38 U.S.C.A. § 110 (West 2002).  
The Board also notes that while the record also reflects 
diagnoses of squamous cell carcinoma and actinic keratosis, 
the veteran is not service-connected for these disorders.  In 
fact, examinations in January 2000, July 2001, and April 2003 
arguably did not reveal any symptoms related to the veteran's 
service-connected skin disability other than dry and reddened 
skin in the area of the left eye and hands.  The veteran has 
also noted the itching connected with this disability to be 
mild in nature and the April 2003 examiner specifically found 
that the veteran's disability was not manifested by constant 
exudation or itching, extensive lesions, marked 
disfigurement, ulceration, extensive exfoliation or crusting, 
or systemic or nervous manifestations.  Thus, under the 
criteria in effect prior to August 30, 2002, the Board finds 
that the veteran's dermatitis of the face and hands continues 
to be at best consistent with a 10 percent rating under the 
"old" rating criteria, i.e., exfoliation, exudation or 
itching, involving an exposed surface.  The type of extensive 
symptoms or marked disfigurement required for higher ratings 
under the "old" criteria are clearly not indicated.  

As for entitlement to an increased rating based on the 
criteria in effect on and after August 30, 2002, the Board 
finds that an increased rating is still not warranted.  More 
specifically, as was noted above, the veteran's service-
connected disability is not manifested by symptoms extensive 
enough to warrant entitlement to a higher rating based on 
disfigurement of the head, face, or neck under the revised 
version of Diagnostic Code 7800, and in applying Diagnostic 
Codes 7806 (Dermatitis or Eczema) or 7813 (Dermatophytosis) 
to the dryness and reddening of the face and hands, the next 
higher rating of 30 percent under either of these Codes 
requires that symptoms cover 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly during the past 12-month period.  
Here, the Board finds (and the April 2003 VA examiner 
specifically found) that the veteran's skin disabilities 
(even including nonservice-connected disability) would not 
affect more than 1 to 2 percent of the body and there is no 
indication that such condition has required systemic therapy 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  Clearly, the veteran's 
service-connected skin disability does not affect an area of 
more than 40 percent of the body or require constant or near-
constant systemic therapy as to entitle the veteran to the 
highest rating of 60 percent for this disability.  

While the Board has also considered entitlement to a higher 
rating pursuant to 38 C.F.R. § 3.321 (2004), the Board finds 
that the veteran's service-connected dermatitis has not been 
manifested by symptoms that are so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with the veteran's employment, as to 
prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.

Accordingly, based on all of the foregoing reasons, the Board 
finds that a preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's service-
connected dermatitis.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
dermatitis is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


